J-S44037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

WILLIAM RUSSELL REDSHAW

                            Appellant                   No. 316 WDA 2014


            Appeal from the Judgment of Sentence March 20, 2012
             In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0014179-2003


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                             FILED DECEMBER 18, 2014

        William Russell Redshaw appeals nunc pro tunc from the judgment of

sentence imposed March 20, 2012, in the Allegheny County Court of

Common Pleas following the revocation of his probation for sexual assault.1

The trial court imposed a sentence of 18 to 30 months’ incarceration.

Contemporaneous with this appeal, Redshaw’s counsel has filed a petition to

withdraw from representation and an Anders brief.               See Anders v.

California, 386 U.S. 738 (1967); Commonwealth v. McClendon, 434

A.2d 1185 (Pa. 1981).        The Anders brief identifies three issues, a challenge

to the evidence supporting the revocation of his probation, a challenge to a

search conducted by Redshaw’s probation officer, and a challenge to the

____________________________________________


1
    18 Pa.C.S. § 3124.1.
J-S44037-14



discretionary aspects of Redshaw’s probation violation sentence.        For the

reasons set forth below, we affirm the judgment of sentence and grant

counsel’s petition to withdraw.

        The facts and procedural history underlying this appeal are as follows.

On May 18, 2005, Redshaw entered negotiated guilty pleas in three separate

cases.    In the instant case, Docket No. 200314179, Redsaw pled guilty to

sexual assault, aggravated indecent assault, sexual abuse of a child, criminal

coercion and corruption of minors2 for the sexual assault of his ex-girlfriend’s

15-year-old sister.3 He also pled guilty to, inter alia, unlawful restraint, at

Docket No. 200313363, and simple assault, at Docket No. 200400836, for

incidents involving his ex-girlfriend and her 17-month old child.4           In

exchange for the pleas, the Commonwealth withdrew a charge of involuntary

____________________________________________


2
    18 Pa.C.S. §§ 3124.1, 3125(a)(1), 6312(b), 2906, and 6301, respectively.
3
  According to the affidavit of probable cause, on February 8, 2003, the
victim, then 15 years old, and her sister visited Redshaw’s home, where he
supplied the victim with beer and marijuana. He then directed the victim to
take off her clothes, and he proceeded to sexually assault her in front of her
sister, while photographing the entire incident. Both the victim and her
sister stated they were afraid to protest because Redshaw had physicially
abused the sister in the past. See Affidavit of Probable Cause, 8/25/2003,
at 1.
4
  The charges at Docket No. 200313363 arose from two incidents in August
of 2003, when Redshaw physically assaulted the victim’s sister and refused
to allow her to leave his home. The charges at Docket No. 200400836,
originated after Redshaw repeatedly slapped the sister’s 17-month old
daughter on April 27, 2003. See N.T., 5/18/2005, at 7-11.




                                           -2-
J-S44037-14



deviate sexual intercourse5 at Docket No. 200314179, and agreed to a

negotiated sentence of two and one-half to five years’ imprisonment for the

charge of sexual assault, with a probationary term left to the discretion of

the trial court. The parties also agreed that any sentence imposed on the

other cases would be concurrent.           See N.T., 5/18/2005, at 2-3.   The trial

court accepted Redshaw’s pleas and imposed the negotiated two and one-

half to five year sentence, plus a consecutive term of three years’ probation.

No direct appeal was filed.6

        On August 11, 2011, Redshaw was arrested for technical violations of

his probation, specifically, for failing to report to his probation officer and for

failing to comply with sex offender treatment.7          On November 10, 2011,

Redshaw appeared for a probation violation hearing.          Redshaw’s probation

officer testified that his “overall adjustment was mediocre to poor” and

recommended either a new period of supervision or a state sentence. N.T.,

11/10/2011, at 3.       Counsel for Redshaw argued, however, that during his
____________________________________________


5
    18 Pa.C.S. § 3123(a)(7).
6
  On August 9, 2005, Redshaw filed a petition for collateral relief pursuant to
the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 954-9546, claiming
the Commonwealth suppressed evidence that the victim consented to the
sexual assault, and plea counsel was ineffective for failing to pursue this
evidence. Although counsel was appointed and filed a motion for discovery,
Redshaw subsequently withdrew his PCRA petition on January 26, 2006.
7
  Redshaw had remained incarcerated for the maximum five-year term, and
his probationary sentence was due to expire two weeks later, on August 26,
2011.



                                           -3-
J-S44037-14



three-year probationary period, Redshaw was detained for more than 14

months because he had trouble finding appropriate housing.8               He also

claimed that Redshaw did not “quit going to treatment,” but rather, was

discharged after it was discovered he had a cell phone with internet access,

and had viewed prohibited internet sites. Id. at 5. Counsel stated another

reason for Redshaw’s discharge from treatment was his possession of a

letter which contained a description of a female that a parole agent viewed

as pornographic.9       Id. at 6.     As for Redshaw’s failure to report, counsel

asserted Redshaw called to tell his probation officer he was on his way in,

but was told by the officer’s supervisor that the officer was not in, and that

Redshaw should wait for a call to report. However, before he was told to

report to the probation office, Redshaw was arrested.         Id. at 7.   The trial

court ordered a PSI, and continued the hearing until February 14, 2012.

       At the February 14, 2012, hearing, a representative from the state

probation and parole board recommended Redshaw receive a sentence of
____________________________________________


8
  Redshaw’s presentence investigation report (“PSI”) indicated that although
he was initially released on August 26, 2008, after serving his five-year
maximum sentence, he was detained the next day because he did not have
an approved home plan. PSI, 2/9/2012, at 2. He was released again on
January 15, 2009, only to be arrested on May 14, 2009, after threatening his
former employer, acknowledging he was experiencing “homicidal fantasies,”
and displaying “erratic and threatening behavior” to his home provider. Id.
He was once again released on July 19, 2010.
9
  In this appeal, Redshaw claims the parole agent illegally forced him to
open that sealed letter.




                                           -4-
J-S44037-14



incarceration, while Redshaw’s defense attorney requested he be placed with

Justice Related Services (“JRS”).10 A representative from JRS explained they

had formulated a plan to place Redshaw in a “three-quarter-way house,” so

that JRS could supervise his treatment and ensure he was taking any

required medication. N.T., 2/14/2014, at 3-5. Redshaw acknowledged that

he has an “obsession with pornography” and explained that one of the

reasons he violated his probation was because his brother was murdered

during the period he was released. Id. at 7, 11. The trial court continued

the hearing until March so that it could review the PSI.

        The final violation hearing was held on March 20, 2012.          Again, the

state    probation    and    parole   board    recommended   a   state   period   of

incarceration, so that Reshaw could be supervised by state parole when he is

eligible for release.         N.T., 3/20/2012, at 2.    Defense counsel again

requested that Redshaw be supervised by JRS, especially since the

revocation was based on only technical violations.           Id. at 3.    Redshaw

testified that his “biggest problem is [his] addiction to pornography,” and

requested county probation with sex offender treatment.           Id. at 4-5.     He

also noted that “the things [he] did while [he] was on probation are perfectly

legal,” and asked the court to consider the fact that he only had two weeks

left of his probationary term when he was arrested.          Id. at 9, 10.    After

____________________________________________


10
  JRS is a county program that assists inmates in reintegrating into society.
See http://www.alleghenycounty.us/dhs/justicerelatedservices.aspx.



                                           -5-
J-S44037-14



considering all the testimony, as well as the PSI, the trial court imposed a

probation violation sentence of 18 to 36 months’ incarceration, with credit

for time served.

       Although no direct appeal was filed, on July 20, 2012, Redshaw filed a

pro se PCRA petition challenging counsel’s ineffectiveness for failing to file an

appeal from his violation sentence, and arguing his probation officer violated

his right to privacy by forcing him to open a piece of mail. On July 24, 2012,

the PCRA court notified Redshaw of its intention to dismiss the petition

without first conducting an evidentiary hearing pursuant to Pa.R.Crim.P.

907. Thereafter, on August 20, 2012, the PCRA court dismissed the petition

as untimely filed.11

       Redshaw filed a pro se appeal to this Court.12        In an unpublished

memorandum decision, a panel of this Court concluded that Redshaw’s July

20, 2012, PCRA petition should have been deemed a first PCRA petition so

that Redshaw was entitled to the assistance of counsel.         Accordingly, we

reversed the order denying PCRA relief, and remanded for the appointment




____________________________________________


11
  The PCRA court mistakenly believed Redshaw was appealing the sentence
imposed on May 18, 2004, rather than the probation revocation sentence
imposed on March 20, 2012. See PCRA Court Opinion, 1/23/2013.
12
   By order entered April 9, 2013, the PCRA court denied Redshaw’s petition
for appointment of counsel.




                                           -6-
J-S44037-14



of counsel. See Commonwealth v. Redshaw, 83 A.3d 1068 (Pa. Super.

2013) (unpublished memorandum).

          Counsel was appointed and filed an amended PCRA petition asserting

prior counsel’s ineffectiveness for failing to file a direct appeal. Thereafter,

the Commonwealth filed an answer, conceding Redshaw was entitled to

relief.     By order entered February 5, 2014, the PCRA court granted

Redshaw’s PCRA petition, and reinstated his direct appeal rights from his

probation violation sentence, nunc pro tunc.           On February 11, 2014,

Redshaw filed a motion to reconsider his probation violation sentence, which

the trial court denied on February 14, 2014. This timely appeal followed. 13

          When counsel files a petition to withdraw and accompanying Anders

brief, we must first examine the request to withdraw before addressing any

of the substantive issues raised on appeal. Commonwealth v. Goodwin,

928 A.2d 287, 290 (Pa. Super. 2007).             Here, our review of the record

reveals counsel has complied with the requirements for withdrawal outlined

in Anders, supra, and its progeny. Specifically, counsel filed a petition for

leave to withdraw, in which he states his belief that the appeal is frivolous,

filed an Anders brief pursuant to the dictates of Commonwealth v.

Santiago, 978 A.2d 349, 361 (Pa. 2009), furnished a copy of the Anders
____________________________________________


13
   On February 28, 2014, the trial court directed Redshaw to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Redshaw complied with the court’s directive, and filed a concise statement
on March 10, 2014.



                                           -7-
J-S44037-14



brief to Redshaw and advised Redshaw of his right to retain new counsel or

proceed pro se.      Commonwealth v. Ferguson, 761 A.2d 613, 616 (Pa.

Super. 2000).       Moreover, our review of the record reveals no additional

correspondence from Redshaw. Accordingly, we will proceed to examine the

record and make an independent determination of whether the appeal is

wholly frivolous.

      The first issue identified in the Anders brief challenges the sufficiency

of the evidence supporting the violation of Redshaw’s probation. During the

violation hearings, Redshaw argued he had only two weeks left on his

probationary sentence when he was arrested, he committed only technical

violations of his probation, and his conduct was otherwise legal, but for the

restrictions placed upon him as a probationer.

      In an appeal from a probation revocation sentence, our review is

limited to a consideration of the validity of the revocation proceedings, and

the legality and discretionary aspects of the sentence imposed following

revocation. Commonwealth v. Cartrette, 83 A.3d 1030, 1033-1034 (Pa.

(Pa. Super. 2013) (en banc).

      The Commonwealth establishes a probation violation meriting
      revocation when it shows, by a preponderance of the evidence,
      that the probationer’s conduct violated the terms and conditions
      of his probation, and that probation has proven an ineffective
      rehabilitation tool incapable of deterring [the] probationer from
      future antisocial conduct.

Commonwealth v. A.R., 990 A.2d 1, 4 (Pa. Super. 2010), aff'd, 80 A.3d

1180 (Pa. 2013).


                                      -8-
J-S44037-14



      Here, the trial court found that Redshaw’s technical violations

warranted revocation of his probation. The court opined, “It is very clear …

that [Redshaw] does not have the ability to comply with the requirements of

his probation.” Trial Court Opinion, 3/13/2014, at 1-2. Indeed, during the

first violation hearing, Redshaw acknowledged that he violated the condition

of his probation prohibiting him from having a cell phone with internet

access, and further admitted that he had a pornographic website saved to

the browser. N.T., 11/10/2011, at 8. However, he stated that, other than

this violation, his “house arrest was flawless.” Id.

      Our review of the record reveals ample support for the trial court’s

ruling.   Although Redshaw attempts to downplay the significance of his

technical violations, the PSI indicates he had a pattern of offending behavior

since he was first released on probation.          See Presentence Report,

2/9/2012, at 2-3 (noting that (1) in May of 2009, Redshaw threatened his

former employer, which resulted in his re-arrest; (2) in July of 2010, shortly

after his release, he was found in possession of a scrapbook of photos of

“mostly young, scantily clad females” and a book of drawings of nude

females; (3) he was also found in possession of a cell phone with internet

access, which was prohibited; (4) in March of 2011, he admitted that he had

recently purchased pornographic magazines; (5) in July of 2011, he

admitted to his supervision staff that he had a Facebook account under an

alias to avoid detection; (6) On July 21, 2011, he was again found in

possession of a cell phone with several pornographic sites saved on the

                                     -9-
J-S44037-14



browser; (7) on August 9, 2011, he was unsuccessfully discharged from sex

offender treatment, and failed to report to his probation officer as

instructed.).14      Therefore, we conclude the evidence before the trial court

was sufficient to justify the revocation of Redshaw’s probation.

       The second issue identified in the Anders brief asserts that Redshaw

was subjected to an illegal search and seizure when a probation officer

forced him to open his mail.          He argues the illegality of the search was

compounded when the officer turned over the letter to his sex offender

program group coordinator, which ultimately led to his dismissal from the

program, a violation of the terms of his probation. See Anders Brief at 18.

       Our review of the revocation proceedings, however, reveals that

Redshaw never challenged the legality of the search before the trial court

during any of the three revocation hearings.           Accordingly, this issue is

waived on direct appeal.15 See Commonwealth v. Collins, 424 A.2d 1254,

1254 (Pa. 1981) (“The failure to interpose ... objections [during probation

revocation proceedings] at any time in the court below precludes their

consideration on appeal.”).



____________________________________________


14
   Although the certified record does not include a list of the conditions of
Redshaw’s probation, Redshaw does not dispute that his actions constituted
technical violations.
15
  We note Redshaw may still seek relief on this claim in a timely-filed PCRA
petition challenging counsel’s ineffectiveness.



                                          - 10 -
J-S44037-14



        The last issue identified in the Anders brief is a challenge to the

discretionary aspects of Redshaw’s probation revocation sentence.            A

defendant’s right to appeal the discretionary aspects of his sentence is not

absolute. Rather, “[a] challenge to the discretionary aspects of a sentence

must be considered a petition for permission to appeal[.]” Commonwealth

v. Hoch, 936 A.2d 515, 518 (Pa. Super. 2007) (citation omitted). In order

to reach the merits of such a claim, this Court must determine:

        (1) whether appellant has filed a timely notice of appeal; (2)
        whether the issue was properly preserved at sentencing or in a
        motion to reconsider and modify sentence; (3) whether
        appellant's brief has a fatal defect; and (4) whether there is a
        substantial question that the sentence appealed from is not
        appropriate under the Sentencing Code.

Commonwealth v. Dunphy, 20 A.3d 1215, 1220 (Pa. Super. 2011)

(footnotes omitted). Here, Redshaw properly preserved his challenge to the

discretionary aspects of his sentence by filing a timely appeal and raising the

claim in a post sentence motion.       Although the Anders brief does not

include the requisite statement of reasons relied upon for appeal pursuant to

Pa.R.A.P. 2119(f), we may disregard this omission where, as here, the

Commonwealth fails to object.       See Commonwealth v. Antidormi, 84

A.3d 736, 759 (Pa. Super. 2014), appeal denied, 95 A.3d 275 (Pa. 2014).

Accordingly, we must now determine whether Redshaw has presented a

substantial question that his sentence is inappropriate under the Sentencing

Code.




                                     - 11 -
J-S44037-14



      A substantial question exists when an appellant sets forth “a colorable

argument that the sentence imposed is either inconsistent with a specific

provision of the Sentencing Code or is contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Ventura, 975 A.2d

1128, 1133 (Pa. Super. 2009) (citation omitted), appeal denied, 987 A.2d

161 (Pa. 2009).      Here, Redshaw contends the sentence imposed was

excessive under the circumstances, namely, that he had committed only

technical violations of his probation and was two weeks shy of completion of

his probation at the time of his arrest.          This claim raises a substantial

question for our review. See Commonwealth v. Schutzues, 54 A.3d 86,

98 (Pa. Super. 2012) (substantial question found where appellant argued

“the trial court imposed an excessive sentence to technical probation

violations”),   appeal   denied,   67    A.3d    796   (Pa.   2013).   See   also

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010) (“The

imposition of a sentence of total confinement after the revocation of

probation for a technical violation, and not a new criminal offense, implicates

the ‘fundamental norms which underlie the sentencing process.’”) (citation

omitted), appeal denied, 13 A.3d 475 (Pa. 2010).

      “In general, the imposition of sentence following the revocation of

probation is vested within the sound discretion of the trial court, which,

absent an abuse of that discretion, will not be disturbed on appeal.”

Commonwealth v. Hoover, 909 A.2d 321, 322 (Pa. Super. 2006) (citation

omitted).

                                        - 12 -
J-S44037-14


     An abuse of discretion “is more than a mere error of judgment;
     thus, a sentencing court will not have abused its discretion
     unless ‘the record discloses that the judgment exercised was
     manifestly unreasonable, or the result of partiality, prejudice,
     bias or ill-will.’ An abuse of discretion may not be found merely
     because an appellate court might have reached a different
     conclusion.

Commonwealth v. Perry, 32 A.3d 232, 236 (Pa. 2011).

     Upon the revocation of a defendant’s probation, a trial court may

impose any sentencing option that was available under the Sentencing Code

at the time of the original sentencing, regardless of any negotiated plea

agreement. 42 Pa.C.S. § 9771(b); Commonwealth v. Wallace, 870 A.2d

838, 843 (Pa. 2005).     Section 9771(c), however, limits the trial court’s

authority to impose a sentence of total confinement upon revocation unless

one of three circumstances are present:

     (1) the defendant has been convicted of another crime; or

     (2) the conduct of the defendant indicates that it is likely that he
     will commit another crime if he is not imprisoned; or

     (3) such a sentence is essential to vindicate the authority of the
     court.

42 Pa.C.S. § 9771(c).   Furthermore, it is well-established that “[t]echnical

violations can support revocation and a sentence of incarceration when such

violations are flagrant and indicate an inability to reform.” Commonwealth

v. Carver, 923 A.2d 495, 498 (Pa. Super. 2007).

     Here, the record reveals that the sentence imposed by the trial court

was not excessive under the circumstances.        Redshaw was convicted of

sexual assault, a second-degree felony. 18 Pa.C.S. § 3124.1. Accordingly,



                                    - 13 -
J-S44037-14



the trial court was bound only by the statutory maximum sentence, which is

10 years’ imprisonment.     18 Pa.C.S. § 1103(2).     Redshaw’s revocation

sentence of 18 to 36 months’ incarceration fell well below the statutory

maximum.

     Furthermore, the trial court had the benefit of a PSI, which detailed

Redshaw’s repeated inability to conform to the requirements of his

probation. See Antidormi, supra, 84 A.3d at 761 (when sentencing court

has benefit of PSI, “we presume that the sentencing judge fully was apprised

of Appellant's characteristics and properly weighed those factors.”).    His

conduct, in particular his continued possession of pornographic materials,

demonstrated that he is a poor candidate for reform.      Although Redshaw

argues he was compliant for most of his three-year probationary term, the

PSI establishes otherwise. Indeed, Redshaw was out of prison for only four

months when he was re-incarcerated for threatening his former employer.

After he was released again in July of 2010, he repeatedly violated the terms

of his probation leading up to his arrest in August of 2011. See Presentence

Report, 2/9/2012, at 2-3. We conclude that his conduct during his release

demonstrates he is likely to commit another crime, and a sentence of

imprisonment is essential to vindicate the authority of the trial court. See

Commonwealth v. Cappellini, 690 A.2d 1220, 1225-1226 (Pa. Super.

1997) (although trial court did not make specific finding that sentence of

total confinement upon revocation of probation was necessary pursuant to

Section 9771(c)(2) and (3), the record was sufficient to support such a

                                   - 14 -
J-S44037-14



finding).   Accordingly, we detect no abuse of discretion on the part of the

trial court in imposing a sentence of imprisonment for Redshaw’s repeated

violations of his probation.

      Accordingly, because we agree with counsel’s assessment that

Redshaw’s appeal is wholly frivolous, we affirm the judgment of sentence

and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed.         Petition to withdraw as counsel

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2014




                                    - 15 -